Citation Nr: 1437899	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a seizure disorder, to include as secondary to service-connected hypertension.  

2. Entitlement to service connection for anemia, to include as secondary to service-connected hypertension.

3. Entitlement to service connection for bilateral presbyopia, to include as secondary to service-connected hypertension.  

4. Entitlement to an initial compensable disability rating for Raynaud's phenomenon.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issue of entitlement to service connection for renal insufficiency and Raynaud's phenomenon were initially on appeal and remanded by the Board in November 2013.  In a March 2014 rating decision, the RO granted service connection for renal insufficiency.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the March 2014 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).  In a May 2014 rating decision, the RO granted service connection for Raynaud's phenomenon and assigned an initial noncompensable disability rating.  The Veteran filed a timely NOD to the initial rating in June 2014.  As discussed below, the initial rating is now in appellate status and a Statement of the Case (SOC) must be issued.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from March 2010 to January 2014.  In the May 2014 Supplemental Statement of the Case (SSOC), the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In addition to the Veteran's paper claims file and Virtual VA electronic claims file, this appeal was also processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran requested a hearing before a member of the Board.  His hearing was initially scheduled in April 2013, but it was postponed because he was hospitalized on the day of his hearing.  In July 2013 he was notified at his address of record that a hearing was scheduled in August 2013.  Two days prior to his hearing, his attorney informed VA that he had been unable to reach the Veteran by phone or mail regarding his hearing, and as a result, no one from his office would attend the hearing.  The Veteran's attorney stated that he did not know whether the Veteran was aware of the hearing.  The Veteran failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In November 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for a seizure disorder and anemia, and entitlement to an initial compensable disability rating for Raynaud's phenomenon are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have bilateral presbyopia that is causally or etiologically related to his period of active military service, or was caused or aggravated by his service-connected hypertension.  


CONCLUSION OF LAW

The Veteran's bilateral presbyopia was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in August 2007 satisfied the duty to notify provisions with regard to a direct service connection claim.  A May 2014 letter satisfied these provisions with regard to a secondary service connection claim.  His claim was then readjudicated in the May 2014 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  A VA opinion adequate for adjudication purposes was provided in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As there is no indication or assertion that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

There was not substantial compliance with the Board's November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board remanded this case so that the Veteran could undergo a VA examination for his bilateral presbyopia.  The examiner was directed to provide an opinion as to whether it was due to or permanently aggravated by hypertension.  As discussed in detail below, the examiner concluded that the sole cause of the Veteran's presbyopia was age, "regardless of [his] systematic health."  Although the examiner did not phrase his opinion in terms of causation or aggravation, it may be inferred that because he found that the sole cause of presbyopia was age regardless of his other health problems, that this opinion included whether it was caused or aggravated by hypertension.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

II. Entitlement to Service Connection for Bilateral Presbyopia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with bilateral presbyopia.  The first elements of both a direct and secondary service connection claim have been met.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  The Veteran's hypertension is service-connected, satisfying the second element of a secondary service connection claim.  However, the preponderance of the evidence does not support a nexus between his service-connected hypertension and his bilateral presbyopia.  

In March 2006, the Veteran underwent a VA eye examination.  He reported a history of burst blood vessels in the back of his eye.  The examiner diagnosed bilateral presbyopia and concluded that it was normal for the Veteran's age.  He explained, "[i]t is not related to kidney function or blood pressure, nor do either of these aggr[a]vate his presbyopia."  The examiner's opinion provides evidence against both direct and secondary service connection because it identifies the Veteran's age as the cause of his disability.  

In November 2007, Dr. R. B., a private physician, stated that the Veteran's "blood vessels that burst in his eyes are more than likely caused by episodes of his service-connected hypertension."  Dr. R. B. noted that he reviewed the claims file and "...the summary of [the Veteran's] history provided to me by his attorney..."  Although it provides evidence in support of the Veteran's claim, it is afforded little probative weight because Dr. R. B. did not provide a rationale for his opinion.  

In December 2013, the Veteran was scheduled for a second VA eye examination.  He failed to report for it; however, the examiner stated that he did not feel an in-person examination was required for him to provide an opinion.  The examiner stated, "[p]resbyopia by definition, refers to an eye's lack of ability to accommodate (i.e. change focus) secondary to age."  Further, he explained that, "100 [percent] of individuals are affected by presbyopia when they reach the age of this veteran."  Based upon the Veteran's age, the examiner stated that his bilateral presbyopia would be "...expected to be to an extent where he had almost no ability to accommodate."  Lastly, the examiner concluded that the Veteran's presbyopia would be the same "...regardless of [his] systematic health; it is solely based on age."  (emphasis added).  Based on this reasoning, the examiner found that it was less likely than not that the Veteran's period of active service caused or aggravated his presbyopia.  

Although the examiner's concluding statement referred only to his period of military service and not to his hypertension, it is reasonable to infer that because he identified age as the only cause of the Veteran's presbyopia and specifically found that it would be present to its current degree "regardless of [his] systemic health," that the examiner did not find that any disability, including hypertension, caused or aggravated his presbyopia.  The examiner's opinion provides significant probative evidence against the Veteran's claim.  

The Veteran has provided lay evidence in support of his claim.  He stated in December 2005 that his blood pressure "hurt" his eyes, and that he was told in the 1980s that his blood pressure and kidney problems would "hurt" his eyes.  He also stated that his VA physician C. W. told him that his hypertension caused burst blood vessels in his eyes.  This statement was not corroborated by treatment records from Dr. C. W.  At his January 2010 RO hearing, he asserted that hypertension "busted" his eyes.  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether hypertension caused or aggravated bilateral presbyopia, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The Veteran's lay belief that his hypertension caused blood vessels in his eyes to burst is not within the common knowledge and experience of a lay person.  Generally, special equipment is required to examine the eyes, and even if the Veteran were competent to determine that he had burst blood vessels in his eyes, there are too many potential causes for this condition for a lay person to select the proper etiology.  As a result, the persuasive value of his lay assertions is low because the overall factual picture is complex.  His lay assertions do not provide probative evidence in support of his claim and are outweighed by the more persuasive opinions of the two VA examiners.  

The Board finds that the preponderance of the evidence is against secondary and direct service connection for bilateral presbyopia.  38 U.S.C.A. § 5107(b).  The Veteran has not asserted, and the evidence does not show, that his bilateral presbyopia is directly related to service.  Further, as noted above, two VA examiners have concluded that presbyopia is caused by age.  The December 2013 VA examiner specifically found that the only cause of presbyopia is age.  The appeal is denied.  


ORDER

Service connection for bilateral presbyopia is denied.  


REMAND

Additional evidentiary development is needed in this case to obtain a supplemental opinion regarding whether service-connected hypertension can aggravate anemia.  Additionally, the November 2013 remand directed the RO to readjudicate all of the claims and the RO did not issue an SSOC for the seizure disorder claim.  Lastly, an SOC needs to be issued for the issue of entitlement to an initial compensable disability rating for Raynaud's phenomenon.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the December 2013 examination for anemia so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that anemia was proximately due to or the result of his service-connected hypertension.

ii) Whether it is at least as likely as not (50 percent or greater probability) that anemia was aggravated beyond its natural progression by his service-connected hypertension.  

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal: entitlement to service connection for anemia and a seizure disorder.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

4. Issue the Veteran and his attorney a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an initial compensable disability rating for Raynaud's phenomenon.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


